Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	EXAMINER’S NOTE: The claims have been reviewed and considered under the new guidance pursuant to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG 2019) issued January 7, 2019.
3.	This communication is in response to Applicant’s AFCP 2.0 request filed 28 March 2022. Claims 6, 14, and 18 were cancelled. Claims 21-23 were added. The Examiner contacted the Applicant's representative and presented proposed claim amendments to place the application in better condition for an allowance by amending all independent claims to overcome the prior art and incorporate the claim language recited in dependent claims 4, 13, and 17 – “wherein establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane selected by a path management function (PMF)”, “wherein the SMF being configured for establishing the user plane path for the PDU session according to the PCC rules comprises the SMF being configured for configuring a user plane path selected by a path management function (PMF)”, and “further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path”. After conducting an interview, the proposal was accepted and authorization was given for an Examiner’s Amendment on 12 April 2022. Claims 4, 13, and 17 have been cancelled. Claims 1, 11, and 16 have been amended. Claims 1-3, 5, 7-12, 15-16, and 19-23 remain pending.

Information Disclosure Statement
4.	The Information Disclosure Statement respectfully submitted on 07 March 2022 has been considered by the Examiner.

Response to Arguments
5.	In response to Applicant’s arguments, as disclosed in the remarks, filed
on 28 March 2022, with respect to the prior art not expressly disclosing receiving information associated with an allowed UE group from the Data Network Authentication, Authorization, And Accounting (DN-AAA) server, the information associated with the allowed UE group includes a UE group identifier (ID) have been fully considered and are persuasive in view of applicant's arguments, see for example pages 6-11. Therefore, the 35 U.S.C. 102 rejection in view of Di Girolamo et al. for claims 1-20 has been withdrawn and amending all independent claims to overcome the prior art and incorporate the claim language recited in dependent claims 4, 13, and 17 – “wherein establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane selected by a path management function (PMF)”, :wherein the SMF being configured for establishing the user plane path for the PDU session according to the PCC rules comprises the SMF being configured for configuring a user plane path selected by a path management function (PMF)”, and “further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path” placed the application in better condition for an allowance. 

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patent Agent Jeffrey Measures, Reg. No. 40,272 on 12 April 2022.The application has been amended as follows: 
Please amend the following claims:
Claim 1.	(Currently Amended) A method for enabling group user equipment (UE) communication, the method performed by a session management function (SMF) of a core network, the method comprising: 
receiving a request for a protocol data unit (PDU) session;
requesting authorization and authentication from a data network (DN) authentication, authorization, and accounting (AAA) server;
receiving information associated with an allowed UE group from the Data Network Authentication, Authorization, And Accounting (DN-AAA) server, the information associated with the allowed UE group includes a UE group identifier (ID);
requesting Policy and Charging Control (PCC) rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; 
receiving the PCC rules associated with the allowed UE group; and
establishing the user plane path for the PDU session according to the PCC rules;
wherein
establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane path selected by a path management function (PMF).

Claim 2.	(Original) The method of claim 1 wherein requesting the PCC rules comprises sending the request to a policy control function (PCF).

Claim 3.	(Original) The method of claim 2 wherein receiving the PCC rules comprises receiving the rules receiving the rules from the PCF.

Claim 4. (Cancelled) 

Claim 5. (Currently Amended) The method of claim 1 wherein configuring a user plane path selected by a PMF comprises:
subscribing to a notification of user plane path selection from the PMF;
receiving the notification of a user plane path selection from the PMF; and
configuring the user plane path using the User Plane Functions (UPF)s identified in the notification.

Claim 6. (Cancelled) 

Claim 7. (Original) The method of claim 1 further comprising sending information to a radio access network (RAN) node indicating that the PDU session supports one of multicast and broadcast communication.

Claim 8. (Original) The method of claim 7 wherein sending information to a RAN node comprises sending the UE group ID.

Claim 9. (Original) The method of claim 1 further comprising sending a message towards the UE indicating the PDU Session establishment request is accepted.

Claim 10. (Original) The method of claim 9 wherein sending a message towards the UE includes sending security credentials received from the DN-AAA server.

Claim 11. (Currently Amended) A network node configured as a session management function comprising:
a processor coupled to non-transient machine readable memory for configuring the network node for:
		receiving a request for a protocol data unit (PDU) session;
		requesting authorization and authentication from a data network (DN) authentication, authorization, and accounting (AAA) server;
		receiving information associated with an allowed UE group from the DN-AAA server, the information associated with the allowed UE group includes a UE group ID;
		requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; 
		receiving the PCC rules associated with the allowed UE group; and
		establishing the user plane path for the PDU session according to the PCC rules, wherein the SMF being configured for establishing the user plane path for the PDU session according to the PCC rules comprises the SMF being configured for configuring a user plane path selected by a path management function (PMF).

Claim 12. (Original) The network node as claimed in claim 11 wherein the SMF is further configured for: 
	requesting the PCC rules from a policy control function (PCF); and
	receiving the PCC rules from the PCF.

Claim 13. (Cancelled) 

Claim 14. (Cancelled) 

Claim 15. (Original) The network node as claimed in claim 11 wherein the SMF is further configured for sending information to a radio access network (RAN) node indicating that the PDU session supports one of multicast and broadcast communication, wherein the information includes the UE group ID.

Claim 16. (Currently Amended) A system for supporting user equipment (UE) group communication comprising:
	a session management function (SMF) comprising a processor and a machine readable memory storing machine readable instructions; 
	a data network (DN) authentication, authorization, and accounting (AAA) server; 
	and a policy control function (PCF): 
wherein the machine readable instructions, when executed by the processor, configure the SMF for:
			receiving a request for a protocol data unit (PDU) session;
			requesting authorization and authentication from the DN-AAA server;
			receiving information associated with an allowed UE group from the DN-AAA server, the information associated with the allowed UE group includes a UE group ID;
			requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; 
			receiving the PCC rules associated with the allowed UE group; and
			establishing the user plane path for the PDU session according to the PCC rules;
	wherein the DN-AAA server is configured for sending the allowed UE group to the SMF in response to the request for authorization and authentication; and
wherein the PCF is configured for sending the PCC rules associated with the allowed UE group in response to the request for the PCC rules,	the system further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path.

Claim 17. (Cancelled) 

Claim 18. (Cancelled) 

Claim 19. (Original) The system as claimed in claim 16 wherein the PDU session supports one of multicast and broadcast communication.

Claim 20. (Original) The system as claimed in claim 16 wherein the DN AAA server is configured to reply to the SMF with security credentials as part of the information associated with an allowed UE group.

Claim 21. (New) The method of claim 1 wherein the allowed UE group includes a Local Area Network (LAN) UE group. 

Claim 22.	(New) The network node as claimed in claim 11 wherein the allowed UE group includes a Local Area Network (LAN) UE group.

Claim 23.	(New) The system as claimed in claim 16 wherein the allowed UE group includes a Local Area Network (LAN) UE group. 

Allowable Subject Matter
7.	Claims 1-3, 5, 7-12, 15-16, and 19-23 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a systems and methods for enabling private communication within a user equipment group. Claim 1 identifies the uniquely distinct features “receiving information associated with an allowed UE group from the Data Network Authentication, Authorization, And Accounting (DN-AAA) server, the information associated with the allowed UE group includes a UE group identifier (ID); requesting Policy and Charging Control (PCC) rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; receiving the PCC rules associated with the allowed UE group; and establishing the user plane path for the PDU session according to the PCC rules; wherein establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane path selected by a path management function (PMF)”. Claim 11 identifies the uniquely distinct features “receiving information associated with an allowed UE group from the DN-AAA server, the information associated with the allowed UE group includes a UE group ID; requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; receiving the PCC rules associated with the allowed UE group; and establishing the user plane path for the PDU session according to the PCC rules, wherein the SMF being configured for establishing the user plane path for the PDU session according to the PCC rules comprises the SMF being configured for configuring a user plane path selected by a path management function (PMF)”. Claim 16 identifies the uniquely distinct features “receiving information associated with an allowed UE group from the DN-AAA server, the information associated with the allowed UE group includes a UE group ID; requesting PCC rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; receiving the PCC rules associated with the allowed UE group; and establishing the user plane path for the PDU session according to the PCC rules; wherein the DN-AAA server is configured for sending the allowed UE group to the SMF in response to the request for authorization and authentication; and wherein the PCF is configured for sending the PCC rules associated with the allowed UE group in response to the request for the PCC rules, the system further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path”.
The closest prior art, Di Girolamo et al. (Pub No. 2019/0182895) discloses a system for managing a server transition associated with user equipment. The system includes a non-transitory memory and a processor that is operably coupled to the non-transitory memory. The processor is configured to perform the instructions of receiving a relocation request from a first server to switch to another server. The processor is also configured to verify credentials of the first server. The processor also determines whether a first core networking terminating point associated with the first server is appropriate for the other server to communicate with the user equipment. Further, the processor sends a result of the determination to the user equipment.
However, Di Girolamo et al. fail to anticipate or render obvious the claimed limitations of receiving information associated with an allowed UE group from the Data Network Authentication, Authorization, And Accounting (DN-AAA) server, the information associated with the allowed UE group includes a UE group identifier (ID); requesting Policy and Charging Control (PCC) rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; receiving the PCC rules associated with the allowed UE group; and establishing the user plane path for the PDU session according to the PCC rules; wherein establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane path selected by a path management function (PMF) and receiving the PCC rules associated with the allowed UE group; and establishing the user plane path for the PDU session according to the PCC rules; wherein the DN-AAA server is configured for sending the allowed UE group to the SMF in response to the request for authorization and authentication; and wherein the PCF is configured for sending the PCC rules associated with the allowed UE group in response to the request for the PCC rules, the system further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path.
The closest prior art, Liao (Pub No. 2021/0329460) discloses a systems and methods provide for provisioning services for an unmanned aerial system (UAS) in a 3GPP network, enabling communication for command and control in 5G systems, and enabling UAS service for identification and operation in a 3GPP system.
However, Liao fail to anticipate or render obvious the claimed limitations of receiving information associated with an allowed UE group from the Data Network Authentication, Authorization, And Accounting (DN-AAA) server, the information associated with the allowed UE group includes a UE group identifier (ID); requesting Policy and Charging Control (PCC) rules for the PDU session, the request including information about the PDU session, including the information associated with the allowed UE group; receiving the PCC rules associated with the allowed UE group; and establishing the user plane path for the PDU session according to the PCC rules; wherein establishing the user plane path for the PDU session according to the PCC rules comprises configuring a user plane path selected by a path management function (PMF) and receiving the PCC rules associated with the allowed UE group; and establishing the user plane path for the PDU session according to the PCC rules; wherein the DN-AAA server is configured for sending the allowed UE group to the SMF in response to the request for authorization and authentication; and wherein the PCF is configured for sending the PCC rules associated with the allowed UE group in response to the request for the PCC rules, the system further comprising a path management function configured for selecting a user plane path for the UE group and notifying the SMF of the user plane path.
9.	Therefore, claims 1, 11, 16 and the respective dependent claims 2-3, 5, 7-10, 12, 15, and 19-23 are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D FIELDS whose telephone number is (571)272-3871. The examiner can normally be reached IFP M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHEWAYE GELAGAY can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D FIELDS/Examiner, Art Unit 2436                                                                                                                                                                                                        April 12, 2022

/KENDALL DOLLY/Primary Examiner, Art Unit 2436